UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7044



ADRIAN DOMINIC WATKINS,

                                              Plaintiff - Appellant,

          versus


GUILFORD COUNTY SHERIFF'S DEPARTMENT; CAPTAIN
WILLIAMSON, Division Commander Guilford County
Sheriff's Department; LIEUTENANT WATKINS,
Administrative Shift; B. J. BARNES, Sheriff,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cv-00995-NCT)


Submitted:   October 11, 2007             Decided:   October 17, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adrian Dominic Watkins, Appellant Pro Se. Matthew L. Mason, OFFICE
OF GUILFORD COUNTY SHERIFF, Greensboro, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Adrian Dominic Watkins appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   Watkins v. Guilford

County Sheriff’s Dep’t, No. 1:06-cv-00995-NCT (M.D.N.C. July 5,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -